United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 22-1135
                     ___________________________

                               Devin Ledbetter

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                  B. Helmers

                    lllllllllllllllllllllDefendant - Appellant

                                    G. Corra

                          lllllllllllllllllllllDefendant
                                  ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                         Submitted: August 26, 2022
                           Filed: August 31, 2022
                               [Unpublished]
                               ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
      In this interlocutory appeal, Springfield, Missouri police officer Brandon
Helmers appeals the district court’s1 denial of his motion for summary judgment
based on qualified immunity in a 42 U.S.C. § 1983 action filed by Missouri resident
Devin Ledbetter.

      Upon careful review, we conclude that the district court appropriately denied
Helmers qualified immunity. See Solomon v. Petray, 795 F.3d 777, 786 (8th Cir.
2015) (denial of summary judgment motion on issue of qualified immunity is
reviewed de novo); see also Thompson v. City of Monticello, 894 F.3d 993, 997-98
(8th Cir. 2018) (review is limited to questions of law, based on district court’s
findings of fact, unless blatantly contradicted by the record).

       Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                        -2-